Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/2022 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications (RCE) filed on 02/08/2022.
Independent claims 1, 11 and 14, and dependent claim 16 have been amended. 
There are no new or cancelled claims.
Claims 1-20 are presented for examination, and remain pending in this application.

Examiner’s Note
On 04/05/2021, Examiner Khanal called the Attorney of Record, Mr. Thomas Cleary (Reg. #: 75,408), with respect to putting the application in condition of allowance via an Examiner’s amendment. Examiner informed the applicant that the independent claims are not allowable as such. However, Examiner proposed amending the independent claims to include machine learning features substantially similar to the allowed claims of the parent application (# 14/788,438). On 04/07/2021, Mr. Cleary informed that the applicant(s) declined examiner proposed amendment to put the application in condition of allowance. The response filed on 07/30/2021 add “machine learning algorithm” in the claim language, without the features similar to the allowed claims of the parent application.
Response to Arguments Regarding Double Patenting Rejections
In the final Office Action mailed on 11/17/2021, Claims 1-20 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent # US 10454802 B2. In the response filed on 02/08/2022, applicant requests that this rejection be held in abeyance (see page 8 of REMARKS filed 02/08/2022). As a result, the examiner maintains the Double Patenting Rejections.

Response to Arguments Regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to independent claim 1 that Clark (or other cited reference) is silent regarding the limitation “determine to utilize a backend polling mechanism based at least in part on a device model number of the computing device” (see page 9-10 of REMARKS, filed 02/08/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments for the dependent claim 9 (page 10-11 of REMARKS, filed 02/08/2022) appear to stem from the applicant's assertion that claim 1 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the 103 rejection for the dependent claim persists.

Applicant’s arguments with respect to independent claim 11 that Isomura (or other cited reference) is silent regarding limitation “determine to initiate a backend polling session having a timeout equal to zero based at least in part on a model number of the SIP client” (page 11 of REMARKS, filed 02/08/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments for the dependent claim 13 (see page 12 of REMARKS, filed 02/08/2022) appear to stem from the applicant's assertion that claim 11 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the 103 rejection for the dependent claim persists.

Applicant’s similar arguments with respect to independent claim 14 that the cited references are silent regarding the limitation “determine to initiate a backend polling subscription having a timeout equal to zero based at least in part on a model number of the SIP client” (see page 12-13 of REMARKS, filed 02/08/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant's remaining arguments, see page 12-16 of REMARKS, filed 02/08/2022, with respect to rejection of claim 14 under 35 USC §103 have been fully considered but they are not persuasive. In the response filed on 02/08/2022, applicant puts forth in substance that: 
“Furthermore, Applicant submits a person of ordinary skill in the art would not have motivation to combine the cited references as proffered by the Office because Arnold is non-analogous art and hence one skilled in the art would not even contemplate including the feature of Arnold into the alleged combination of Isomura, Boberg, RFC-3265, Higuchi, and Petrovykh. The Office Action includes a statement of motivation regarding the alleged combination of Isomura, Boberg, RFC-3265, Higuchi, Petrovykh, and Arnold that states it would have been obvious to modify the combination "so that the percent chance that the client device will receive information is determine[d] via a machine learning algorithm" Office Action, p. 38. Applicant respectfully traverses the statement of motivation. Applicant respectfully submits the Office fails to state a prima facie case of obviousness by failing to show that one of ordinary skill in the art would be motivated to combine the cited references in the manner proffered by the Office. Specifically, Applicant submits a person of ordinary skill in the art would not have been motivated to combine the cited references as proffered by the Office because Arnold is non-analogous art. 
The test for analogous art is specific. Art is non-analogous unless it is: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor. See, e.g., In re Bigio, 381 F.3d at 1325; In re Wood and Eversole, 599 F.2d 1032, 1036 (CCPA 1979). Therefore, an art citation that is not from the same field of endeavor as a claimed invention MUST be "reasonably pertinent" to the problem addressed by the inventor. Art is "reasonably pertinent" when it would "logically have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d at 658). See also MPEP 2141.01(a). Conversely, when art is directed to a different purpose then a claimed invention, an inventor would have less motivation or occasion to consider it. See, e.g., In re Clay, 966 F.2d at 658-59. Applicant submits that Arnold fails both prongs of the test for analogous art. 
In the present rejection, Applicant submits that Arnold is not directed to the same field of endeavor as the present application. Applicant submits that Arnold is "directed to techniques for minimizing power consumption by a mobile computing device (e.g. cellular phone, tablet computers) when the device is in a location where the likelihood of receiving and/or transmitting a signal by the device is low." Arnold, col. 2 lines 50-56. In contrast, the claims of the present application are directed to utilizing a backend polling mechanism. Applicant submits that it would be clear to one of ordinary skill in the art that the mobile computing device of Arnold is not even remotely related to the technology disclosed in the present application (e.g., backend servers). Thus, Applicant submits that Arnold is not in the same field of endeavor as the present application and therefore fails the first prong of the test for analogous art. 
Applicant submits that Arnold is also not reasonably pertinent to the problem addressed by the present application. Applicant submits that Arnold neither (1) addresses the same problem as the present application; nor (2) serves the same purpose as the features of the claims. 
As mentioned above, Arnold is directed exclusively to minimizing power consumption by a mobile computing device. 
In contrast, the present application is directed at solving the problem of using short- lived backend subscription sessions by using polling sessions in backend servers. 
Applicant submits that the problem that the inventors address in the present application is completely different than the one in Arnold. Thus, Arnold is nowhere close to being reasonably pertinent to the problem addressed in the present application and one of ordinary skill in the art would not even contemplate considering Arnold to build the device or perform the steps recited in claims of the present application. 
Thus, since Arnold is neither in the same field of endeavor as the present application nor reasonably pertinent to the problem being addressed by the inventors of the present application, it fails both prongs of the test of analogous art. Thus, Arnold is non-analogous art and cannot be used in the rejection of the claims. 
Additionally, Applicant respectfully asserts that being obvious to want a solution is not obvious to try one of "a finite number of identified, predictable solutions." In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing KSR). With respect to Isomura and Arnold, the Office provides no evidence from Isomura or Arnold to support the assertion that the proposed modifications of Isomura and Arnold would have been obvious. In addition, the Office identifies no "finite number of identified predictable solutions" that includes the proposed modification of Isomura and Arnold. Simply, absent hindsight, it would not have been obvious to one of ordinary skill in the art to modify the teaching of Isomura with Arnold. , Isomura discusses "a load balance server for communicating with first communication apparatus, second communication apparatus and a plurality of presence servers" where the "first communication apparatus sends a public message to register presence information" and the "second communication apparatus sends a subscription message subscribing presence information," (Isomura, para. [0020]), whereas Arnold relates to "techniques for minimizing power consumption by a mobile computing device (e.g. cellular phone, tablet computers) when the device is in a location where the likelihood of receiving and/or transmitting a signal by the device is low." Arnold, col. 2 lines 50-56. At no point does Isomura mention a battery level or power consumption. Consequently, it would not have been obvious to modify the teachings of Isomura with the teachings of Arnold.” (see page 13-16 of REMARKS).

In response to applicant's argument that Arnold is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the problem with which the applicant was concerned was determining a percent change that the client device will receive (state) information via a machine learning algorithm (see lines 11-12 of claim 14 as amended on 02/08/2022 that recites, “determining, via a machine learning algorithm, a percent chance that that the client device will receive state information…”).
Arnold discloses using the rule created by the machine learning system of training module 266 and stored within rules data store 290, the training module 266 may determine a probability that the second sensor device can receive information. For example, the training module 266 may assign a probability of detecting signal (see Col.10: lines 41-56). Determining a probability that the device can receive information using the rule created by the machine learning system is the same problem with which the applicant was concerned, i.e. determining, via a machine learning algorithm, a percent chance that that the client device will receive (state) information. Since the prior art reference to Arnold is related to the particular problem with which the applicant was concerned, examiner disagrees that Arnold is non-analogous art, and therefore deems it proper to be relied upon for rejection of the claimed invention.

In addition, and with regards to the motivation to combine, applicant first relied on allegation that the Office Action included a statement of motivation regarding the alleged combination of Isomura, Boberg, RFC-3265, Higuchi, Petrovykh, and Arnold that stated it would have been obvious to modify the combination "so that the percent chance that the client device will receive information is determined via a machine learning algorithm" citing Office Action, p. 38 (see page 13 of REMARKS filed 02/08/2022). Applicant then alleged that the Office fails to state a prima facie case of obviousness by failing to show 
Examiner disagrees with such allegations and emphasizes that the motivation regarding the alleged combination was rather cited as “to minimize excessive power consumption normally caused by constant signal searching and polling” (see second paragraph on page 38 of Final Rejection mailed on 11/17/2021). Therefore, examiner clearly stated the motivation for combination, contrary to applicant’s allegation that “the Office provides no evidence from Isomura or Arnold to support the assertion that the proposed modifications of Isomura and Arnold would have been obvious”.

Furthermore, the applicant cited KSR in arguing that “being obvious to want a solution is not obvious to try one of "a finite number of identified, predictable solutions” (see page 15 of REMARKS filed 02/08/2022). However, examiner contends that the Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Therefore, “obvious to try one of a finite number of identified, predictable solutions” is one of several rationales that may support a conclusion of obviousness. Examiner’s rejection of claim 14 was/is not necessarily based on “obvious to try” rationale as alleged by the applicant. For these reasons, the applicant’s argument regarding rejection of claim 14 under 103 are non-persuasive.

Applicant's arguments for the dependent claims 15 and 19 (see page 16 of REMARKS, filed 02/08/2022) appear to stem from the applicant's assertion that claim 14 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the 103 rejection for the dependent claims persist.

Applicant's arguments for the dependent claims 2-8, 10, 12, 16-18, and 20 (see page 16-17 of REMARKS, filed 02/08/2022) appear to stem from the applicant's assertion that respective independent claims 1, 11 and 14 are allowable. However, as set forth above, this assertion does not hold ground, and therefore, the 103 rejection for the dependent claims persist.

Claim Objections
Claim 5 is objected to because of the following informalities:
  Claim 5 recites “… an SIP subscription…” in line 2. Examiner suggests amending it to recite “… a SIP subscription…”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 and 11 of U.S. Patent No. US 10454802 B2 in view of Rodriguez (US 20140047104 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the corresponding claims of U.S. Patent No. US 10454802 B2, as shown in the table below:
Current Application (#16/659,231)
U.S. Patent No. US 10454802 B2
Claim 1: 
A computing system comprising: 
one or more processors; 
memory; and 
one or more program modules stored on the memory and executable by the one or more processors to: 
receive from a computing device a Session Initiation Protocol (SIP) subscribe message indicating a nonzero expiration; 


determine to utilize a backend polling mechanism based at least in part on a device model number of the computing device; 

determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on a machine learning algorithm and requested state information included in the SIP subscribe message; 




















transmit to the at least one backend server a SIP polling subscribe message; 


receive the state information from the at least one backend server; and 
provide the state information to the computing device.
Claim 1: 
A computing system comprising: 
one or more processors; 
memory; and 
one or more program modules stored on the memory and executable by the one or more processors to: 
receive from a computing device a Session Initiation Protocol (SIP) subscribe message, the SIP subscribe message indicating a nonzero expiration time and requesting state information; 





determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on the requested state information included in the SIP subscribe message indicating the nonzero expiration time; 
determine to utilize a backend polling mechanism with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the computing device matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the computing device including at least one of a computing device operating system type, a computing device operating system version, or a computing device manufacturer, wherein a SIP polling subscribe message indicating a zero expiration time is transmitted to the at least one backend server when utilizing the backend polling mechanism; 
transmit to the at least one backend server the SIP polling subscribe message indicating the zero expiration time to obtain the requested state information one-time; 
receive the requested state information from the at least one backend server; and 
provide the requested state information to the computing device.

Claim 11:
… determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on:…
ii)… a model number of the client device…
U.S. Patent No. US 10454802 B2 does not claim determining at least one backend server based at least in part on a machine learning algorithm.
Rodriguez teach determine at least one backend server (see [0024]; load balancer 110 may determine which destination server 130 or 131 to forward the requests to…), of a plurality of backend servers (see Fig.1:130-131), the at least one backend server being determined based at least in part on a machine learning algorithm (see [0045]; machine learning, moving averages, or any other predictive algorithm for predicting the measurement data values could be used) and state information (see [0031]-[0046]; load balancer 110 receives measurement data indicative of states of each of a plurality of destination servers, generate predicted measurement data values … and route the received requests for information to one of the plurality of destination servers based on the predicted measurement data value).

One of ordinary skill in the art would have been motivated to be able to route requests to the destination server that has the lowest delay (Rodriguez: [0055]-[0056]).
Claim 2: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on the nonzero expiration being less than or equal to a predetermined expiration threshold.
Claim 1: 


… determine to utilize a backend polling mechanism with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined expiration threshold,…
Claim 3: 

The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on a further condition comprising a characteristic of the computing device.
Claim 1: 
… determine to utilize a backend polling mechanism with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the computing device matching…
Claim 4: 

The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on a further condition comprising a past behavior of the computing device.
Claim 2: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on a further condition comprising a past behavior of the computing device.
Claim 5: 
The computing system of claim 4, wherein the past behavior of the computing device includes termination of an SIP subscription after receiving initial state information.
Claim 4: 
The computing system of claim 2, wherein the past behavior of the computing device includes termination of an SIP subscription after receiving initial state information.
Claim 6: 
The computing system of claim 4, wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription.
Claim 3: 
The computing system of claim 2, wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription.
Claim 7: 
The computing system of claim 1, wherein the computing system comprises a video call system.
Claim 7: 
The computing system of claim 1, wherein the computing system comprises a video call system.
Claim 8: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
Claim 8: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
Claim 9: 
The computing system of claim 1, wherein the SIP subscribe message indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 5: 
The computing system of claim 1, wherein the SIP subscribe message indicating a nonzero expiration time indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 10: 
The computing system of claim 1, wherein the computing device includes a Rich Communication Services (RCS) client.
Claim 6: 
The computing system of claim 1, wherein the computing device includes a Rich Communication Services (RCS) client.


Claim 11-13 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. US 10454802 B2 in view of Non-Patent Literature to ThreatMetrix (2013 Whitepaper, titled "Context-Based Authentication and Fraud Protection for Mobile Devices"). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the corresponding claims of U.S. Patent No. US 10454802 B2, as shown in the table below:
Claim 11: 
A method of operating a server, the method comprising: 
receiving from a Session Initiation Protocol (SIP) client a SIP subscribe message indicating a nonzero expiration time; 

determining to initiate a backend polling session having a timeout equal to zero based at least in part on a model number of the SIP client






initiating the backend polling session to a backend server based at least on receipt of the SIP subscribe message indicating a nonzero expiration time and on a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer, wherein a subscribe message transmitted to the backend server to initiate the backend polling session indicates a zero expiration time; 








receiving, via the backend polling session, state information; and 
providing the state information to the SIP client.
Claim 9:
A method of operating a server, the method comprising: 
receiving from a Session Initiation Protocol (SIP) client a SIP subscribe message, the SIP subscribe message indicating a nonzero expiration time and requesting state information; 



determining at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on requested state information included in the SIP subscribe message indicating the nonzero expiration time; 
determining to initiate a backend polling session with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined threshold time, the predetermined threshold time being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined threshold time, and ii) a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer, wherein a SIP polling subscribe message indicating a zero expiration time is transmitted to the at least one backend server to initiate the backend polling session; 
transmitting to the at least one backend server the SIP polling subscribe message indicating the zero expiration time to obtain the requested state information one-time; 
receiving, via the backend polling session, the requested state information; and 
providing the requested state information to the SIP client.

Claim 11:
… determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on:…
ii)… a model number of the client device…

U.S. Patent No. US 10454802 B2 does not claim a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics.
However, ThreatMetrix discloses a machine learning algorithm determining that a first characteristic of the client matching at least one of a second characteristic of a predetermined list of characteristics (see “Device Intelligence” section on page 12; Smart ID: Cookie-less device identification using dynamic attribute matching based on from network packet and browser fingerprints instead of uses a machine learning approach that takes into account per-customer and global device profile patterns to generate reliable device identifiers with confidence; also see “Mobile Device Attributes” section on page 12 for a predetermined list of characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ThreatMetrix with U.S. Patent No. US 10454802 B2 to initiate a backend polling session to a backend server based at least on receipt of the SIP subscribe message indicating a nonzero expiration time and on a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
One of ordinary skill in the art would have been motivated to help identify returning customers and provides a baseline for good behavior (see ThreatMetrix - page 14, lines 1-2).
Claim 12: 
The method of claim 11, further comprising: determining that the nonzero expiration time is less than or equal to a predetermined threshold time; and 
initiating the backend polling session to the backend server with a zero expiration time based on the nonzero expiration time being less than or equal to the predetermined threshold time.
Claim 9:
… 
determining to initiate a backend polling session with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined threshold time, the predetermined threshold time being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined threshold time
Claim 13: 
The method of claim 11, wherein the SIP subscribe message indicates a request for at least one of presence information associated with a contact or capabilities information associated with a contact.
Claim 10: 
The method of claim 9, wherein the SIP subscribe message indicates a request for at least one of presence information associated with a contact or capabilities information associated with a contact.


Claim 14-20 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. US 10454802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are anticipated by the corresponding claims of U.S. Patent No. US 10454802 B2, as shown in the table below:
Claim 14: 
Non-transitory computer-readable media storing instructions executable by one or more processors to perform acts comprising: 
receiving a request from a client device to establish a Session Initiation Protocol (SIP) subscription, the request indicating a session timeout greater than zero; 

establishing the SIP subscription with the client device; 




determining to initiate a backend polling subscription having a timeout equal to zero based at least in part on a model number of the SIP client;


initiating, to a backend server, the backend polling subscription having a timeout equal to zero in response to the request indicating the session timeout greater than zero and being less than or equal to a predetermined expiration threshold; 
determining, via a machine learning algorithm, a percent chance that that the client device will receive state information based at least in part on client device characteristics, the percent chance being used to determine the expiration threshold; and 














providing, to the client device via the SIP subscription, state information obtained from the backend server via the backend polling subscription.
Claim 11: 
Non-transitory computer-readable media storing instructions executable by one or more processors to perform acts comprising: 
receiving a request from a client device to establish a Session Initiation Protocol (SIP) subscription, the request indicating a session timeout greater than zero and requesting state information; 
establishing the SIP subscription with the client device; 
determining at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on the requested state information included in the request indicating a session timeout greater than zero; 
determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on: i) the session timeout greater than zero being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the client device matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the client device including at least one of a client device operating system type, a client device operating system version, a model number of the client device, or a client device manufacturer, wherein a SIP polling subscribe message indicating the timeout equal to zero is transmitted to the at least one backend server to initiate the backend polling subscription; 
transmitting to the at least one backend server the SIP polling subscribe message indicating the timeout equal to zero to obtain the requested state information one-time; 
obtaining the requested state information from the at least one backend server; and 
providing, to the client device via the SIP subscription, the requested state information obtained from the at least one backend server via the backend polling subscription.
Claim 15: 
The non-transitory computer-readable media of claim 14, wherein the acts further comprise determining to initiate the backend polling subscription having the timeout equal to zero based on the request indicating a session timeout greater than zero.
Claim 12: 
The non-transitory computer-readable media of claim 11, wherein the acts further comprise determining to initiate the backend polling subscription having the timeout equal to zero based on the request indicating a session timeout greater than zero.
Claim 16: 
The non-transitory computer-readable media of claim 14, wherein the acts further comprise determining to initiate the backend polling subscription having the timeout equal to zero based on a characteristic of the client device, the characteristic including one or more of a manufacturer of the client device, and an operating system of the client device.
Claim 11: 

…
determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on: i) the session timeout greater than zero being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the client device matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the client device including at least one of a client device operating system type, a client device operating system version, a model number of the client device, or a client device manufacturer…
Claim 17: 
The non-transitory computer-readable media of claim 14, wherein the acts further comprise: 
monitoring client device behavior during a plurality of SIP subscription sessions; and 
determining to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior.
Claim 13: 
The non-transitory computer-readable media of claim 11, wherein the acts further comprise: 
monitoring client device behavior during a plurality of SIP subscription sessions; and 
determining to initiate the backend polling subscription having the timeout equal to zero based on the client device behavior.
Claim 18: 
The non-transitory computer-readable media of claim 17, wherein the client device behavior includes: 
the client device receiving initial state information obtained from the backend server via prior persistent backend subscription sessions established previous to the backend polling subscription; and 
the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
Claim 14: 
The non-transitory computer-readable media of claim 13, wherein the client device behavior includes: 
the client device receiving initial state information obtained from the backend server via prior persistent backend subscription sessions established previous to the backend polling subscription; and 
the client ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
Claim 19: 
The non-transitory computer-readable media of claim 14, wherein the request indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 15: 
The non-transitory computer-readable media of claim 11, wherein the request indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 20: 
The non-transitory computer-readable media of claim 14, wherein the client device includes a Rich Communication Services (RCS) client.
Claim 16: 
The non-transitory computer-readable media of claim 11, wherein the client device includes a Rich Communication Services (RCS) client.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) and in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Lonnfors et al. (herein as, Lonnfors, US 20040015569 A1) in view of Rodriguez (US 20140047104 A1).

Regarding claim 1, Isomura discloses a computing system (see Fig.4:1, "Load Balancing Server”) comprising:
one or more processors (Fig.4:1; processors are inherent component of a server);
memory (Fig.4:1; memory is an inherent component of a server); and 
one or more program modules stored on the memory and executable by the one or more processors to (Fig.4:1; program modules stored on the memory and executable by the one or more processors are inherent feature of a server): 
receive from a computing device (Fig.4: Watcher 4) a Session Initiation Protocol (SIP) subscribe message (Fig.4:S403, S409 and/or S410) indicating a nonzero expiration (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a nonzero expiration); 
determine to utilize a backend polling mechanism (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a SIP polling subscribe message; the examiner articulates that determining to utilize a backend polling mechanism is obvious as a SIP polling subscribe message is used); 
transmit to the at least one backend server (Fig.4:Presence Server 2) a SIP polling subscribe message (Fig.4:S410; the examiner interprets that the SIP SUBSCRIBE message with Expires set to “zero” is a SIP polling subscribe message); 
receive the state information from the at least one backend server (Fig.4:S412; also see [0094] - [0095]); and 
provide the state information to the computing device (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Although, and as set forth above, Isomura discloses determine to utilize a backend polling mechanism (see Fig.4:S410), Isomura does not explicitly teach determine to utilize a backend polling mechanism based at least in part on a device model number of the computing device; determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on a machine learning algorithm and requested state information included in the SIP subscribe message.
Boberg teaches determine to utilize a backend SIP subscription (see Fig.8- 8:3) based at least in part on a characteristic of the computing device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior (a characteristic) of the computing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura to determine to utilize a backend polling mechanism based at least in part on a characteristic of the client device.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).
Although, and as set forth above, Isomura in view of Boberg discloses determine to utilize a backend polling mechanism based at least in part on a characteristic of the client device (in Boberg, see [0089]-[0090]; also see [0024], [0028]-[0029]), Isomura (modified by Boberg) does not explicitly teach such characteristic include a device model number of the computing device. Isomura (modified by Boberg) also does not explicitly teach determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on a machine learning algorithm and requested state information included in the SIP subscribe message.
characteristic include a device model number of the computing device (see [0062]-[0066]; the SIP media server may be configured to limit or restrict access to the customer service center. For example, if the SIP media server determines that the customer associated with the incoming SIP request message is only authorized to access the customer service center at certain hours or for a certain amount of time per month, the SIP media server may check to ensure (by accessing information stored in the data store) that the customer is authorized to access the customer service center… Call attribute data, which are attributes associated with a SIP request message but not contained within the message itself. Examples of call attribute data is the location, time, or sequence of the call and pre-stored information about a remote device associated with a customer (e.g., a model number, capabilities, and characteristics of the remote device). This information may be used by the SIP media server to route and prioritize incoming SIP request messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morgan with Isomura and Boberg to determine to utilize a backend polling mechanism based at least in part on a device model number of the computing device.
One of ordinary skill in the art would have been motivated to be able to limit or restrict access (Morgan: [0063]) and/or to route and prioritize incoming SIP request messages (Morgan: [0066]).
Isomura (modified by Boberg and Morgan) does not explicitly teach determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on a machine learning algorithm and requested state information included in the SIP subscribe message.
Lonnfors teaches determine at least one backend server (see Fig.2: presence server 210), of a plurality of backend servers (see Abstract; communication of partial notifications relating to a presentity's presence information may be effected between presence servers and terminals coupled to the presence servers), the at least one backend server being determined based at least in part on requested state information included in the SIP subscribe message (see [0032]; the presence server containing via the network address (e.g., SIP URL) … presentity presence proxy 112 assists in this regard, as it determines the identity of the presence server 102 associated with a particular presentity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lonnfors with Isomura, Boberg and Morgan to determine at least one backend server based at least in part on requested state information included in the SIP subscribe message.
One of ordinary skill in the art would have been motivated so that the presence server containing the requested presence information can be found (Lonnfors: [0032]]).
Although, and as set forth above, Lonnfors teaches determine at least one backend server based at least in part on requested state information included in the SIP subscribe message (see [0032]), Isomura (modified by Boberg, Morgan and Lonnfors) does not explicitly teach determining at least one backend server based at least in part on a machine learning algorithm.
Rodriguez teach determine at least one backend server (see [0024]; load balancer 110 may determine which destination server 130 or 131 to forward the requests to…), of a plurality of backend servers (see Fig.1:130-131), the at least one backend server being determined based at least in part on a machine learning algorithm (see [0045]; machine learning, moving averages, or any other predictive algorithm for predicting the measurement data values could be used) and state information (see [0031]-[0046]; load balancer 110 receives measurement data indicative of states of each of a plurality of destination servers, generate predicted measurement data values for each of the plurality of destination servers based on the retrieved measurement data, receive requests for information from a client computer, and route the received requests for information to one of the plurality of destination servers based on the predicted measurement data value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rodriguez with Isomura, Boberg, Morgan and Lonnfors to determine at least one backend server, of a plurality of backend servers, the at least one 
One of ordinary skill in the art would have been motivated to be able to route requests to the destination server that has the lowest delay (Rodriguez: [0055]-[0056]).

Regarding claim 3, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, including determining to utilize a backend polling mechanism, as set forth above. Boberg further teaches determine to utilize the backend polling mechanism based on a further condition comprising a characteristic of the computing device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior (a characteristic) of the computing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Morgan, Lonnfors and Rodriguez to determine to utilize a backend polling mechanism based on a further condition comprising a characteristic of the computing device.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 4, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, including determining to utilize a backend polling mechanism, as set forth above. Boberg further teaches determine to utilize a backend SIP subscription (See Fig.8- 8:3) based on a further condition comprising a past behavior of the computing device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior).

One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 5, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 4, as set forth above. Boberg further teaches wherein the past behavior of the computing device includes termination of an SIP subscription after receiving initial state information (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets “ongoing dialogue in a previously created subscription” corresponds to the previous subscription. The examiner also interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. The suspension happens when there is an ongoing dialogue. Therefore, the examiner interprets that it is functionally equivalent to termination of a SIP subscription after receiving initial state information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Morgan, Lonnfors and Rodriguez so that the past behavior of the computing device includes termination of an SIP subscription after receiving initial state information.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 6, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 4, as set forth above. Boberg further teaches wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets “ongoing dialogue in a previously created subscription” corresponds to the previous subscription. The examiner also interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. The suspension happens when there is an ongoing dialogue. Therefore, the examiner interprets that it is functionally equivalent to ending a session prior to an expiration time of a previous subscription).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Boberg with Isomura, Morgan, Lonnfors and Rodriguez to have a system wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 9, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, including, as set forth. Isomura further discloses wherein the SIP subscribe message indicates a request for at least one of capability or presence information for one or more contacts (see [0020]; the first communication apparatus sends a public message to register presence information…the second communication apparatus sends a subscription message subscribing presence information; the examiner interprets that the first communication apparatus corresponds to one or more contacts; also see [0027]), and wherein the state information includes the at least one of capability or presence information for one or more contacts (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) and in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Lonnfors et al. (herein as, Lonnfors, US 20040015569 A1) in view of Rodriguez (US 20140047104 A1) and in further view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265).
Regarding claim 2, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, including determining to utilize a backend polling mechanism, as set forth. Boberg further teaches determining to utilize a backend polling mechanism based on a known condition (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. Suspending the backend session is based on suspending previous session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Morgan, Lonnfors and Rodriguez to determine to utilize a backend polling mechanism based on a known condition.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).
Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) does not explicitly disclose a condition of nonzero expiration being less than or equal to a predetermined expiration threshold.
However, RFC-3265 teaches a condition wherein the nonzero expiration is less than or equal to a predetermined expiration threshold (page 10, section 3.1.6.1: Initial SUBSCRIBE Transaction Processing, paragraph 5; the examiner interprets that “expiration interval is greater than zero AND smaller than one hour” corresponds to “nonzero expiration”, and that the “notifier-configured minimum” is “predetermined expiration threshold”).

One of ordinary skill in the art would have been motivated so that the SIP nodes can re-send a SUBSCRIBE message to force a NOTIFY containing a complete state snapshot if a NOTIFY arrives out of order (see, section 4.3.2: State Deltas, last paragraph of page 23 - first paragraph of page 24).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) and in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Lonnfors et al. (herein as, Lonnfors, US 20040015569 A1) in view of Rodriguez (US 20140047104 A1) in further view of Non-Patent Literature “Request for Comments: 3261- SIP: Session Initiation Protocol” to Rosenberg, et al. (hereinafter, RFC-3261).
Regarding claim 7, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, as set forth. Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) does not disclose wherein the computing system comprises a video call system. However, RFC-3261 teaches wherein the computing system comprises a video call system (see page 9, section 2, first paragraph, lines 1-3; see Figure 1 in page 12; also see section 13.1: Overview, in page 77; the examiner interprets that the “call” as claimed denotes an informal term that refers to some communication between peers, generally set up for the purposes of a multimedia conversation, as defined in page 21 of RFC-3261; the examiner also interprets that the system as shown in Fig.1 of RFC-3261 is capable of establishing SIP session for media such as video calls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3261 with Isomura, Boberg, Morgan, Lonnfors and Rodriguez to have a computing system comprising a video call system.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) and in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Lonnfors et al. (herein as, Lonnfors, US 20040015569 A1) in view of Rodriguez (US 20140047104 A1) in view of TROSSEN (WO 2005002177 A1).
Regarding claim 8, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, as set forth. Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) does not disclose determine to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
TROSSEN discloses determine to utilize a persistent subscription session with the computing device (see Fig.4: requester 18) in response to receiving the SIP subscribe message (see Fig.4:84) indicating a nonzero expiration (see page 12: line 25 – page 13: line 2; the requester can send a SUBSCRIBE message 84 to its corresponding local SIP proxy 24… The SUBSCRIBE message typically contains an "expires" parameter (not shown) indicating duration of the subscription; Depending on the length of the subscription, the requester 18 may receive periodic notifications in response to changes for the event or may receive a one-time notification; also see page 14 lines 25-27; The SIP event server 14 can additionally confirm reception and verification of the subscription with a `200 OK` message 86 sent to the requester 18 via proxies 22 and 24; also see page 11: lines 28-29; the requester may access the requested information at a frequency of once per day for a time period of one week; also see page 15: line 29 – page 16: line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TROSSEN with Isomura, Boberg, Morgan, 
One of ordinary skill in the art would have been motivated to receive periodic notifications in response to changes for the event (TROSSEN: page 13: lines 1-2).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) and in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Lonnfors et al. (herein as, Lonnfors, US 20040015569 A1) in view of Rodriguez (US 20140047104 A1) in view of Non-Patent Literature “A New Mechanism of EAB in RCS” to Zhao, et al. (hereinafter, Zhao).
Regarding claim 10, Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) discloses the computing system of claim 1, as set forth. Isomura (modified by Boberg, Morgan, Lonnfors and Rodriguez) does not disclose wherein the computing device includes a Rich Communication Services (RCS) client. 
However, Zhao discloses wherein the computing device includes a Rich Communication Services (RCS) client (see page 248, Fig.1: UE-2; also see page 248, last paragraph; the examiner interprets that “RCS user” is used in this reference to indicate a “RCS client”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao with Isomura, Boberg, Morgan, Lonnfors and Rodriguez so that the computing device includes a Rich Communication Services (RCS) client.
One of ordinary skill in the art would have been motivated to experience enriched call, enhanced messaging and file transfer (see Zhao- page 247, section 1: Introduction, lines 4-5).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US .

Regarding claim 11, Isomura discloses a method of operating a server, the method comprising:
receiving from a Session Initiation Protocol (SIP) client (Fig.4: Watcher 4) a SIP subscribe message (Fig.4:S403, S409 and/or S410) indicating a nonzero expiration time (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a nonzero expiration);
determine to initiate a backend polling session (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a SIP polling subscribe message; the examiner articulates that determining to initiate a backend polling session is obvious as a SIP polling subscribe message is used);
initiating the backend polling session to a backend server (Fig.4:Presence Server 2) based at least on receipt of the SIP subscribe message indicating a nonzero expiration time (Fig.4:S403, S409 and/or S410; also see [0090]-[0091]), wherein a subscribe message transmitted to the backend server to initiate the backend polling session indicates a zero expiration time (Fig.4:S410; the examiner interprets that the SIP SUBSCRIBE message with Expires set to “zero” is a SIP polling subscribe message that initiates the backend polling session);
receiving, via the backend polling session, state information (Fig.4:S412; also see [0094] - [0095]); and
provide the state information to the SIP client (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Although, and as set forth above, Isomura discloses determine to initiate a backend polling session having a timeout equal to zero (see Fig.4:S410), Isomura does not explicitly teach determining to initiate a backend polling session having a timeout equal to zero based at least in part on a model number 
Boberg teaches determining to initiate a backend SIP subscription session based at least in part on a characteristic of the SIP client (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior (a characteristic) of the SIP client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura to determine to initiate a backend polling session having a timeout equal to zero based at least in part on a characteristic of the SIP client.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).
Although, and as set forth above, Isomura in view of Boberg teaches determining to initiate a backend polling session having a timeout equal to zero based at least in part on a characteristic of the SIP client (see [0089]-[0090]; also see [0024], [0028]-[0029]), Isomura (modified by Boberg) does not explicitly teach such characteristic include a model number of the SIP client. Isomura (modified by Boberg) also does not explicitly teach initiating a backend polling session to a backend server based on a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.

characteristic include a model number of the SIP client (see [0062]-[0066]; the SIP media server may be configured to limit or restrict access to the customer service center. For example, if the SIP media server determines that the customer associated with the incoming SIP request message is only authorized to access the customer service center at certain hours or for a certain amount of time per month, the SIP media server may check to ensure (by accessing information stored in the data store) that the customer is authorized to access the customer service center… Call attribute data, which are attributes associated with a SIP request message but not contained within the message itself. Examples of call attribute data is the location, time, or sequence of the call and pre-stored information about a remote device associated with a customer (e.g., a model number, capabilities, and characteristics of the remote device). This information may be used by the SIP media server to route and prioritize incoming SIP request messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morgan with Isomura and Boberg to determining to initiate a backend polling session having a timeout equal to zero based at least in part on a model number of the SIP client.
One of ordinary skill in the art would have been motivated to be able to limit or restrict access (Morgan: [0063]) and/or to route and prioritize incoming SIP request messages (Morgan: [0066]).
Isomura (modified by Boberg and Morgan) does not explicitly teach initiating a backend polling session to a backend server based on a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
However, TROSSEN teaches initiating the backend polling session to a backend server based on a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics (see page 15: lines 21-28; the requester 18 sends a SUBSCRIBE message 84 for an event… only the authorization verification and communication with the resource for one-time discovery request/response scheme; also see page 16: lines 10-24; authorization is stored in the SIP event server 14… the requester 18 sends the authorization to the SIP event server to access requested event-based information that satisfy the parameters of the authorization… Based upon the URI of the requester, as well as the user device ID and service and/or information description included in the SUBSCRIBE message, then, the SIP event server can search the cache for the respective authorization. If the cache includes such an authorization, and the authorization remains valid, the SIP event server can operate as described above beginning with sending an `200 OK` message 86 to the requester 18 via proxies 22 and 24; also see page 13: line 22 – page 14: line 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TROSSEN with Isomura, Boberg and Morgan to initiate the backend polling session to a backend server based on a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics.
One of ordinary skill in the art would have been motivated to accept the subscription for the specified event, and to store the subscription in the local database stored in memory if the authorization is verified (TROSSEN: page 14: lines 14-27).
Isomura (modified by Boberg, Morgan and TROSSEN) does not explicitly disclose a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
However, ThreatMetrix discloses a machine learning algorithm determining that a first characteristic of the client matching at least one of a second characteristic of a predetermined list of characteristics (see “Device Intelligence” section on page 12; ThreatMetrix Mobile Device Analytics is based on two technologies: Exact ID and Smart ID… Smart ID: Cookie-less device identification using dynamic attribute matching based on from network packet and browser fingerprints instead of static fingerprint matching… SmartID technology uses a machine learning approach that takes into account per-customer and global device profile patterns to generate reliable device identifiers with confidence; also see “Mobile Device Attributes” section on page 12 for a predetermined list of characteristics), the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer (see last paragraph of “Device Intelligence” section on page 12; ThreatMetrix cross-correlates hardware, operating system, application, internet protocol and location-centric factors for multi-factor authentication and spoofing detection; also see 4th bullet of “Threat Intelligence” section on page 13; Detection of mismatch between operating system information detected by the browser and operating system information reported by packet information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ThreatMetrix with Isomura, Boberg, Morgan and TROSSEN to initiate a backend polling session to a backend server based at least on receipt of the SIP subscribe message indicating a nonzero expiration time and on a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
One of ordinary skill in the art would have been motivated to help identify returning customers and provides a baseline for good behavior (see ThreatMetrix - page 14, lines 1-2).

Regarding claim 13, Isomura (modified by Boberg, Morgan, TROSSEN and ThreatMetrix) discloses the method of claim 11, as set forth. Isomura further discloses wherein the SIP subscribe message indicates a request for at least one of presence information associated with a contact or capability information associated with a contact (see [0020]; the first communication apparatus sends a .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of TROSSEN (WO 2005002177 A1) in view of Non-Patent Literature to ThreatMetrix (2013 Whitepaper, titled "Context-Based Authentication and Fraud Protection for Mobile Devices") in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265).
Regarding claim 12, Isomura (modified by Boberg, Morgan, TROSSEN and ThreatMetrix) discloses the method of claim 11, including determining to initiate a backend polling session, as set forth (see Isomura: Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero”). Boberg further teaches initiating the backend polling session to the backend server with a zero expiration time based on a known condition (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. Suspending the backend session is based on suspending previous session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Morgan, TROSSEN and ThreatMetrix to initiate the backend polling session to the backend server with a zero expiration time based on a known condition.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

However, RFC-3265 teaches a condition wherein the nonzero expiration is less than or equal to a predetermined expiration threshold (page 10, section 3.1.6.1: Initial SUBSCRIBE Transaction Processing, paragraph 5; the examiner interprets that “expiration interval is greater than zero AND smaller than one hour” corresponds to “nonzero expiration”, and that the “notifier-configured minimum” is “predetermined expiration threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3265 with Isomura, Boberg, Morgan, TROSSEN and ThreatMetrix to initiate the backend polling session to the backend server with a zero expiration time based on the nonzero expiration being less than or equal to the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that the SIP nodes can re-send a SUBSCRIBE message to force a NOTIFY containing a complete state snapshot if a NOTIFY arrives out of order (see, section 4.3.2: State Deltas, last paragraph of page 23 - first paragraph of page 24).

Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Higuchi et al. (hereinafter, Higuchi, US 20100231970 A1) in view of Petrovykh (US 20030231647 A1) in view of Arnold (US 8588871 B1).

Regarding claim 14, Isomura discloses a non-transitory computer-readable media storing instructions executable by one or more processors to perform acts (see Fig.4:1, "Load Balancing comprising: 
receiving a request from a client device (Fig.4: Watcher 4) to establish a Session Initiation Protocol (SIP) subscription (Fig.4:S403, S409 and/or S410), the request indicating a session timeout greater than zero (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a session timeout greater than zero); 
establishing the SIP subscription with the client device (see [0011]; it is assumed that… watcher 4 sends a SUBSCRIBE message for requiring subscription of the presence information in presentity 3 to presence server 2. Correspondingly, the presence server 2 sends back a 200OK message to watcher 4; examiner articulates that it can be similarly assumed that a load balancing server that receives the SUBSCRIBE message at step S410 sends back a 200OK message to watcher 4 to establish the SIP subscription with the watcher); 
determine to initiate a backend polling subscription having a timeout equal to zero (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a SIP polling subscribe message; the examiner articulates that determining to initiate a backend polling mechanism is obvious as a SIP polling subscribe message is used);
initiating, to a backend server (Fig.4: Presence Server 2), the backend polling subscription having a timeout equal to zero in response to the request indicating the session timeout greater than zero (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” sent by the Load Balancing Server to the Presence Server corresponds to backend polling subscription); and



providing, to the client device (Fig.4: Watcher 4) via the SIP subscription, state information obtained from the backend server (Fig.4: Presence Server 2) via the backend polling subscription (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Although, and as set forth above, Isomura discloses determine to initiate a backend polling subscription having a timeout equal to zero (see Fig.4:S410), Isomura does not explicitly teach determine 
However, Boberg teaches determine to initiate a backend polling subscription based at least in part on a characteristic of the SIP client (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior (a characteristic) of the computing device); and
initiating, to a backend server, the backend polling subscription in response to a known condition (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. Suspending the backend session is based on suspending previous session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura to initiate, to a backend server, the backend polling subscription in response to a known condition.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).
Although, and as set forth above, Isomura in view of Boberg teaches determine to initiate a backend polling subscription having a timeout equal to zero based at least in part on a characteristic of the SIP client (see [0089]-[0090]; also see [0024], [0028]-[0029]), Isomura (modified by Boberg) does not explicitly disclose such characteristic include a device model number of the SIP client. Isomura (modified by Boberg) also does not explicitly disclose a condition of session timeout being less than or equal to a predetermined expiration threshold. Isomura (modified by Boberg) also does not explicitly disclose 
Morgan teaches characteristic include a model number of the SIP client (see [0062]-[0066]; the SIP media server may be configured to limit or restrict access to the customer service center. For example, if the SIP media server determines that the customer associated with the incoming SIP request message is only authorized to access the customer service center at certain hours or for a certain amount of time per month, the SIP media server may check to ensure (by accessing information stored in the data store) that the customer is authorized to access the customer service center… Call attribute data, which are attributes associated with a SIP request message but not contained within the message itself. Examples of call attribute data is the location, time, or sequence of the call and pre-stored information about a remote device associated with a customer (e.g., a model number, capabilities, and characteristics of the remote device). This information may be used by the SIP media server to route and prioritize incoming SIP request messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morgan with Isomura and Boberg to determine to initiate a backend polling subscription having a timeout equal to zero based at least in part on model number of the SIP client.
One of ordinary skill in the art would have been motivated to be able to limit or restrict access (Morgan: [0063]) and/or to route and prioritize incoming SIP request messages (Morgan: [0066]).
Isomura (modified by Boberg and Morgan) does not explicitly disclose a condition of session timeout being less than or equal to a predetermined expiration threshold. Isomura (modified by Boberg) also does not explicitly disclose determining, via a machine learning algorithm, a percent chance that that the client device will receive state information based at least in part on client device characteristics, the percent chance being used to determine the expiration threshold.
a condition wherein the session timeout is less than or equal to a predetermined expiration threshold (page 10, section 3.1.6.1: Initial SUBSCRIBE Transaction Processing, paragraph 5; the examiner interprets that “expiration interval is greater than zero AND smaller than one hour” corresponds to “session timeout”, and that the “notifier-configured minimum” is “predetermined expiration threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3265 with Isomura, Boberg and Morgan to initiate, to a backend server, a backend polling subscription in response to the request indicating the session timeout greater than zero and being less than or equal to a predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that the SIP nodes can re-send a SUBSCRIBE message to force a NOTIFY containing a complete state snapshot if a NOTIFY arrives out of order (see, section 4.3.2: State Deltas, last paragraph of page 23 - first paragraph of page 24).
Isomura (modified by Boberg, Morgan and RFC-3265) does not explicitly disclose determining, via a machine learning algorithm, a percent chance that that the client device will receive state information based at least in part on client device characteristics, the percent chance being used to determine the expiration threshold.
Higuchi discloses determining a percent chance that that the client device will receive state information based at least in part on client device characteristics (see [0010]; the transmitting terminal functions as the server and the printer terminal functions as the client in the server/client model… establishment of a connection can be carried out through the Session Initiation Protocol ( SIP); transmitting /receiving the print content under the direction of the printer terminal, makes it possible to transmit/receive and print the print content in accordance with the capabilities of the printer terminal; examiner articulates that finding possibility of receiving and printing the print content based on the capabilities of the printer terminal suggests determining percent chance that the printer terminal will receive print content based on the capabilities of the printer terminal; also see [0006]; the SIP is used as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Higuchi with Isomura, Boberg, Morgan and RFC-326 to determine a percent chance that that the client device will receive state information based at least in part on client device characteristics.
One of ordinary skill in the art would have been motivated because doing so makes it possible to receive, over multiple receptions, data of data amount that is within the range of the print memory capacity allocated to print data from the storage capacity of the storage unit in the printer terminal, and to print the data with each data reception (see Higuchi: [004]).
Isomura (modified by Boberg, Morgan, RFC-3265 and Higuchi) does not explicitly disclose that percent chance being determined via a machine learning algorithm, and the percent chance being used to determine the expiration threshold.
Petrovykh discloses the percent chance being used to determine the expiration threshold (see [0026]; determine a measure of disposal time (estimated disposal time EDT) for each parsed event and if the determined measure is sufficiently low for one or more of the parsed events, those one or more events are modified to a reflect a higher priority state than originally assigned, or promoted directly out of queue… optimizing response time to events or representations thereof; also see [0267] Predictive analysis based on historical account can be used in some cases to predict EDT. For example, for an IP chat request, a historical EDT average value of that request originator's past chat sessions can be used to predict a probable disposal time. If a particular client exhibits a lower EDT average for chat sessions then he or she can be routed with a higher priority; examiner articulates that predicting a probable disposal time corresponds to a percent chance; the probable disposal time being used in optimizing response time corresponds to the percent chance being used to determine the expiration threshold).

One of ordinary skill in the art would have been motivated to minimize or eliminate persistent queue latency and provide for better resource planning (see Petrovykh: [0025]).
Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi and Petrovykh) does not explicitly disclose that percent chance being determined via a machine learning algorithm.
Arnold discloses determining, via a machine learning algorithm, a percent chance that the client device will receive information (see Col.10: lines 41-56; determine a probability that the second sensor device can receive the information… using the rule created by the machine learning system of training module 266 and stored within rules data store 290, training module 266 may assign a probability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arnold with Isomura, Boberg, Morgan, RFC-326, Higuchi and Petrovykh so that the percent chance that the client device will receive information is determine via a machine learning algorithm.
One of ordinary skill in the art would have been motivated to minimize excessive power consumption normally caused by constant signal searching and polling (see Arnold: Col.3: lines 11-12).

Regarding claim 15, Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold) discloses the non-transitory computer-readable media of claim 14, as set forth. In addition, Isomura further discloses wherein the acts further comprise determining to initiate the backend polling subscription having the other timeout equal to zero (Fig.4:S410; the examiner interprets that the SIP SUBSCRIBE message with Expires set to “zero” is the backend polling subscription having the other timeout equal to zero) based on the request indicating a session timeout greater than zero (see [0090]-[0091]).

Regarding claim 19, Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura further discloses wherein the request indicates a request for at least one of capability or presence information for one or more contacts (see [0020]; the first communication apparatus sends a public message to register presence information…the second communication apparatus sends a subscription message subscribing presence information; the examiner interprets that the first communication apparatus corresponds to one or more contacts; also see [0027]), and wherein the state information includes the at least one of capability or presence information for one or more contacts (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Higuchi et al. (hereinafter, Higuchi, US 20100231970 A1) in view of Petrovykh (US 20030231647 A1) in view of Arnold (US 8588871 B1) and in further view of Clark et al. (hereinafter, Clark, US 20110153794 A1).
Regarding claim 16, Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi and Petrovykh) discloses the non-transitory computer-readable media of claim 14, including determining to initiate a backend polling subscription having the timeout equal to zero based on the SIP subscribe message indicating a non-zero expiration, as set forth. In addition, Boberg further teaches determining to initiate backend SIP subscription based on a characteristic of the client device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Morgan, RFC-3265, Higuchi and Petrovykh to determine to initiate backend SIP subscription based on a characteristic of the client device.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).
Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi and Petrovykh) does not disclose the characteristic including one or more of a manufacturer of the client device, and an operating system of the client device.
However, Clark teaches the characteristic including one or more of a manufacturer of the client device, and an operating system of the client device (see [0051]; identification characteristics associated with the IP communication device may include a software version, and a product manufacturer among other possible information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Clark with Isomura, Boberg, Morgan, RFC-3265, Higuchi and Petrovykh so that the characteristic includes one or more of a manufacturer of the client device, and an operating system of the client device.
One of ordinary skill in the art would have been motivated so that the IP communication devices from different vendors generates session initiation messages according to different session initiation protocols that cannot be accurately read and/or understood by the IP communication devices from other vendors (Clark: [0049]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Higuchi et al. (hereinafter, Higuchi, US 20100231970 A1) in view of Petrovykh (US 20030231647 A1) in view of Arnold (US 8588871 B1) in further view of Non-Patent Literature “RCC.52 - RCS Presence Best Practice Optimization Guidelines, Version 1.0, 25 September 2013” to GSM Association (hereinafter, GSMA).

Regarding claim 17, Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold) does not explicitly teach wherein the acts further comprise: monitoring client device behavior during a plurality of SIP subscription sessions; and determining to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior.
However, GSMA teaches monitoring client device behavior during a plurality of SIP subscription sessions (see section 2.3.2.2 Anonymous fetch using request contained list SUBSCRIBE in page 13, lines 3-5; also see section 5.2: User Behavior based Signaling Optimization in page 23; the examiner interprets that “considering knowledge of user's behavior" involves “monitoring client device behavior”. The examiner also interprets that the “large number of SUBSCRIBE requests” and “multiple NOTIFY responses” encompasses “a plurality of SIP subscription sessions”); and 
determining to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior (see section 2.3.2.1.1: Single anonymous fetch SUBSCRIBE in page 12; also see section 2.3.2.2 Anonymous fetch using request contained list SUBSCRIBE in page 13, lines 3-5; the examiner interprets that the transmission of presence related signaling messages in the backend is not signaled if the user or the computing device is not active by monitoring the behavior, and that .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GSMA with Isomura, Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold to monitor client device behavior during a plurality of SIP subscription sessions and determine to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior.
One of ordinary skill in the art would have been motivated for optimization of presence-based service related traffic, including traffic reduction, efficiencies, accuracy and effectiveness (see GSMA- section 2.1: Presence Based Services and the RCS Enhanced Phonebook, page 8).

Regarding claim 18, Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh, Arnold and GSMA) discloses the non-transitory computer-readable media of claim 17, as set forth. Isomura further discloses wherein the client device behavior includes: the client device (Fig.4: Watcher 4) receiving initial state information (see Fig.4:S407) obtained from the backend server (Fig.4: Presence Server 2) via prior persistent backend subscription sessions (see [0086]; the presence server 2 sends an NOTIFY message to the watcher 4. The NOTIFY message includes the presence information of the presentity 3) established previous to the backend polling subscription (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a backend polling subscription); 
Although Isomura teaches initial state information obtained from the backend server via the prior persistent backend subscription sessions, as set forth above, Isomura (modified by Boberg, Morgan, Higuchi, Petrovykh, Arnold and GSMA) does not explicitly teach the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
However, RFC-3265 teaches the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions (see section .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3265 with Isomura, Boberg, Morgan, Higuchi, Petrovykh, Arnold and GSMA so that the client device behavior includes the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
One of ordinary skill in the art would have been motivated so that the SIP nodes can re-send a SUBSCRIBE message to force a NOTIFY containing a complete state snapshot if a NOTIFY arrives out of order (see, section 4.3.2: State Deltas, last paragraph of page 23 - first paragraph of page 24).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Morgan et al. (hereinafter, Morgan, US 20060101098 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Higuchi et al. (hereinafter, Higuchi, US 20100231970 A1) in view of Petrovykh (US 20030231647 A1) in view of Arnold (US 8588871 B1) and in further view of Non-Patent Literature “A New Mechanism of EAB in RCS” to Zhao, et al. (hereinafter, Zhao).
Regarding claim 20, Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura (modified by Boberg, Morgan, RFC-3265, Higuchi, Petrovykh and Arnold) does not disclose wherein the client device includes a Rich Communication Services (RCS) client.
Zhao discloses wherein the client device includes a Rich Communication Services (RCS) client (see page 248, Fig.1: UE-2; also see page 248, last paragraph; the examiner interprets that “RCS user” is used in this reference to indicate a “RCS client”).

One of ordinary skill in the art would have been motivated to experience enriched call, enhanced messaging and file transfer (see Zhao- page 247, section 1: Introduction, lines 4-5).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adjaoute (US 20140164178 A1) references ThreatMetrix’s Smart-ID Smart-ID technology that uses a machine learning approach for dynamic attribute matching.
Coden et al. (US 9311467 B2) discloses matching by executing a machine learning algorithm, the profile characteristics for the person with one or more of a plurality of predefined profiles.
Elkington et al. (US 20150181041 A1) teaches a machine learning model to rank the available destinations and to make call routing decisions.
Faulkner et al. (US 9444839 B1) discloses uniquely identifying a user computer in real time for security violations using a plurality of processing parameters and servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453